                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JACK JACOBS,                                             CIVIL ACTION
                       Plaintiff,

               v.

 ALEJANDRO MAYORKAS,                                      NO. 21-0165
 SECRETARY, U.S. DEPARTMENT
 OF HOMELAND SECURITY,
                       Defendant.

                                         ORDER

       AND NOW, this 18th day of May, 2021, upon consideration of Defendant’s Motion to

Dismiss (Partial) the Amended Complaint (ECF 18), Plaintiff’s response thereto (ECF 20), and

Defendant’s reply (ECF 21), IT IS HEREBY ORDERED that the Motion is GRANTED.



                                                  BY THE COURT:


                                                  /s/Wendy Beetlestone, J.

                                                  _______________________________
                                                  WENDY BEETLESTONE, J.
